Exhibit 10.1

 

[g165821ks01i001.jpg]

 

--------------------------------------------------------------------------------


 

Congratulations on your new assignment!

 

In addition to the challenges your new position brings, you and your family will
encounter many changes as you leave familiar surroundings, find a new place to
live and settle into your new location.

 

The relocation of employees contributes to the Company’s ability to stay
flexible and competitive. For that reason, we have partnered with Global
Mobility Solutions (GMS), as well as a number of other top rate service
providers, to provide you with a program of relocation support to reduce normal
move disruptions, and enable you to get settled in your new home and job as
quickly as possible.

 

This Relocation Guide outlines the services made available to you to help
facilitate your move, including selling your current residence and finding a new
community and home.

 

Please take the time to read through this guide and familiarize yourself with
the policy and GMS relocation services before you begin planning your
relocation. Recognizing that relocating can be a disruptive time, the Company,
through your dedicated Relocation Coach will assist you and your family
throughout your move.

 

Our best wishes for success in your new location!

 

 

 

1 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

Benefits at a Glance

3

 

 

Introduction

4

 

 

Relocation Administration

5

 

 

Forms to Complete

5

 

 

Expense Reimbursement

6

 

 

Relocation and Transition Expenses

6

 

 

Miscellaneous Expense Allowance

6

 

 

House Hunting

7

 

 

Home Sale Assistance program

8

 

 

Renters’ Assistance

16

 

 

Destination Location

17

 

 

Home Purchase Closing Cost Assistance

18

 

 

Shipment of Household Goods

19

 

 

Tax Assistance

21

 

 

Tax Treatment Table

23

 

 

 

2 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

BENEFITS AT A GLANCE

 

 

 

 

 

Policy Component

 

 

Description

 

 

 

 

 

 

Eligibility

 

 

·  You are eligible for coverage under the relocation program described in this
guide if you are classified as an active full-time current or newly-hired,
salaried executive level employees and senior officers; homeowner or renter. It
is your responsibility to work with the Sr. Manager Human Resources to monitor
your eligibility for benefits and to ensure your status is accurately reflected
in the payroll system.

 

·  Note: Active Full-time (AF) means not L, LP, or T status.

 

 

 

 

 

 

Miscellaneous Allowance

 

 

·  You will receive an Allowance of $10,000 to cover expenses not provided
elsewhere in the policy

 

·  Such payment will not be grossed-up

 

 

 

 

 

 

Home Finding Trip

 

 

·  Professional assistance will be provided by GMS

 

·  The Company will provide you with two home finding trips for up to seven
days/six nights, for you, your spouse or one additional family member and for
your children.

 

·  Reimbursable expenses include reasonable costs associated with:

 

o Airfare or Mileage

 

 

o Lodging

 

o Meals ($25/day/adult & $15/day/child)

 

·  Rental car (if airfare)

 

 

 

 

 

 

Temporary Housing

 

 

·  Professional assistance will be provided by GMS

 

·  The Company will provide you with temporary housing accommodations for up to
90 days

 

·  Up to 14 days rental car if automobile is being shipped

 

 

 

 

 

 

Home Sale Assistance:

 

GPO/Amended Value Sale

 

 

·  Marketing Assistance

 

·  Appraised Value Offer

 

·  Amended Value Sale

 

·  Independent Sale

 

 

 

 

 

 

Renter Services

 

 

·  Lease Cancellation:

 

o Up to two months’ rent if required to cover lease cancellation or lease break
fees

 

 

 

 

 

 

New Home Purchase Assistance

 

 

·  If you decide to purchase a home in the new location, you will be reimbursed
for normal and customary new home purchase closing costs

 

·  Reimbursement includes a 1% loan origination fee

 

 

 

 

 

 

Movement of Household Goods

 

 

·  A professional van line will be selected and coordinated by GMS

 

·  Van line will pack, load, transport, unload goods, and unpack, including
normal appliance servicing

 

·  The Company will provide:

 

o Debris pick up

 

o Storage for up to 90 days

 

o Up to $125,000 of valuation coverage

 

o Shipment for up to two automobiles if the distance to the new location is over
300 miles

 

 

 

 

 

 

Final Trip to the Destination Location

 

 

·  You and your family will be reimbursed for en route expenses from the
departure location to the destination location. Reimbursable expenses include
reasonable costs associated with:

 

o Airfare if vehicle(s) is/are shipped

 

o Lodging – 1 night in origin, en route

 

o Mileage – 1 vehicle if 1 is shipped or 2 vehicles if none are shipped

 

o Meals($25/day/adult & $15/day/child)

 

·  You must travel a minimum of 300 miles per day by the most direct route

 

 

 

 

 

3 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

On the Move…

 

This handbook has been designed to help you understand Dollar General’s
relocation program and to assist you and your family in relocating as quickly as
possible with minimal inconvenience.  You are encouraged to carefully read this
handbook in its entirety.  Recognizing that relocating can be a disruptive
process, the Company and GMS will assist you and your family throughout your
move.

 

Eligibility

 

The relocation program was developed to facilitate the movement of active,
full-time newly-hired and current, salaried, executive-level employees or senior
officers who are requested to relocate by the Company and designated by the
Company to receive the benefits described in this handbook.

 

In order to be eligible for relocation as described in this handbook, your
relocation must meet the IRS 50-mile distance test.  The distance between your
former residence and your new job site must be at least 50 miles greater than
the distance between your former residence and your former job site.

 

Family

 

Your family members eligible for assistance under this policy include your
spouse and your dependent household members.  In the event an additional member
of your household is asked to relocate by the Company, you are eligible to
receive only one set of benefits.

 

Time Limit

 

You are eligible for the benefits extended in this handbook for up to 12 months
following your effective date of transfer. All expense reports related to your
relocation are required to be submitted within 90 days of the date incurred
within this 12-month period.

 

Disclaimer

 

The Company has the sole right at any time to revise, amend or discontinue this
policy.  This policy shall not be considered or construed as an employment
contract and does not constitute a guarantee of employment for any minimum or
specified period of time.

 

Policy Exceptions

 

If you feel an exception is needed, please submit your request in writing to
your GMS dedicated Relocation Coach.  They will review and forward your request
to the Relocation Department at Dollar General for consideration.  Upon initial
receipt, the Relocation Department will present a recommendation along with
facts to the appropriate senior level officer for final approval by the Board’s
Compensation Committee.  Your dedicated Relocation Coach will communicate the
decision to you.

 

 

 

4 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

RELOCATION ADMINISTRATION

 

Upon notification of your relocation, your dedicated Relocation Coach will
contact you and be your main point of contact throughout your move.  Your
dedicated Relocation Coach will guide you through each step of the relocation
process, answer your questions, and help coordinate all aspects of your move. 
Listed below are highlights of the services your dedicated Relocation Coach will
provide to you:

 

à         general information,

 

à         expense report reimbursements,

 

à         disposition of your present home,

 

à         assistance in finding a new residence,

 

à         moving your household goods,

 

à         moving you and your family to the new location, and

 

We encourage you to become fully involved in your move and work closely with the
professionals who have been made available to assist you throughout the
relocation process.  By working closely with your dedicated Relocation Coach,
you will be able to effectively manage your move.

 

Forms to Complete

 

Our goal is to have a relocation process that is as simple and easy to use as
possible.  Therefore, there are only two steps that you must complete before
receiving your relocation benefits.

 

Step 1.   Complete and return the Relocation Initiation Form

 

The Relocation Initiation Form provides us with important information to pass on
to the moving company and for relocation check/reimbursement requests.

 

Step 2.   Complete and return the Employee Reimbursement Form.

 

The Employee Reimbursement Form states that you have read Dollar General’s
Relocation policy and understand that you are responsible for any expenses not
covered under the policy.  This form may also have a reimbursement schedule you
would follow to pay back a pro-rated share of your relocation benefits should
you leave the company within a year of the date of your last relocation
reimbursement or last relocation expense incurred by Dollar General..

 

Both of these forms can be mailed or faxed to the following:

 

Dollar General Human Resources Relocation

 

100 Mission Ridge

 

Goodlettsville, TN  37072

 

Fax (615) 855-5872

 

 

 

5 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

EXPENSE REIMBURSEMENT

 

Most ordinary expenses involved in moving from one location to another are
covered under this policy.  Any questions of interpretation should be discussed
with your dedicated Relocation Coach before you take action.

 

All relocation expenses must be submitted on the Relocation Expense Report
Form (will be provided to you by GMS) and must not be combined with regular
business expenses.  In order to determine the federal and state tax liability
for reimbursed expenses, all relocation expenses must be reported accurately.

 

Where relocation-related expenses are specifically reimbursable, consistent
guidelines apply.

 

à           All reimbursable expenses must be reasonable and appropriate.

 

à           All relocation benefits are reflected in U.S. dollars.

 

à   All reimbursable moving expenses must be incurred within 12 months from the
effective date of employment or transfer and submitted for payment within 90
days from the date the expense is incurred.

 

à           Only expenses specifically outlined in the policy will be
reimbursed.

 

à           You must submit original receipts for reimbursement.  Your completed
expense reports together with your original receipts should be forwarded
directly to your dedicated Relocation Coach.

 

à           It is important not to include any business expenses on relocation
expense forms.

 

RELOCATION AND TRANSITION EXPENSES

 

Miscellaneous Expense Allowance

 

[g165821ks03i001.jpg]

The Company will provide you with an allowance equal to $10,000, to cover many
of the incidental expenses not specifically reimbursed under this policy, which
may occur as a direct result of your transfer. Some of these expenses may
include:

 

à           driver’s licenses and automobile registrations in the new location,

 

à           meals during temporary living,

 

à           duplicate mortgage,

 

à           utility deposits,

 

à           shipment of pets,

 

à           cleaning or maid service (new or old location),

 

à           non-refundable tuition, memberships, club dues or subscriptions,

 

à           piano tuning,

 

à           tips to movers,

 

à           drapery and carpet installation or alterations,

 

à           television or cable installation or adjustments,

 

à           overnight mail charges,

 

à           tax consulting,

 

à           items unique to your personal move not covered by this policy,

 

à           disassemble/reassemble playground, gym equipment, swimming pools,
and similar items.

 

 

 

6 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

For newly hired employees, a check will be processed and deposited into your
account within 2 weeks after your start date.

 

Tax Assistance

 

Gross-up will not be provided for the Miscellaneous Expense Allowance.

 

House Hunting

 

Dollar General will provide you and your spouse or one additional household
member and your children with two (2) house hunting/apartment hunting trips for
a total of seven (7) days.  The House Hunting Trip will include the following:

 

Ø            Hotel accommodations for a maximum six (6) nights.

 

Ø            Airfare or mileage reimbursement at current Company rate if
personal vehicle is driven.

 

Ø            Reimbursement for rental car for maximum of seven (7) days.

 

Ø            Reimbursable meal expenses not to exceed $25.00/day per adult,
$15.00/day per child (original receipts must be submitted).

 

Tax Assistance

 

Gross-up will be provided for residence hunting expenses.

 

Temporary Living

 

Temporary Living Assistance is intended only for short-term living arrangements
at the new location.  Dollar General will reimburse you for up to 90 days of
temporary living expenses.  Temporary living assistance includes the following:

 

à         One bedroom fully furnished corporate apartment for employee only.

 

à         If trailing family, a two bedroom fully furnished corporate apartment
may be requested in lieu of a one bedroom.

 

à         Reimbursement for full size rental car for a maximum of two (2) weeks

 

 

If you require temporary living assistance please contact your dedicated
Relocation Coach at least two weeks in advance.  He or she will be happy to help
you make arrangements and answer any questions you may have.

 

Return Trip

 

If you are required to report to work in your new location prior to your
family’s final move, you shall receive coverage of travel expenses for one
(1) return trip home per month up to a total of 3 round trips during the
temporary living period. One family member may visit you in the new location in
lieu of a return trip.

 

Tax Assistance

 

Gross-up will be provided for temporary living and return trip expenses.

 

 

 

7 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

HOME SALE ASSISTANCE PROGRAM

 

Your dedicated Relocation Coach will provide you with the necessary expertise to
facilitate the sale of your home through the services described below.

 

Home Eligibility

 

A home eligible for home sale assistance is any completed single-family or
two-family residence, including a condominium that is used as your principal
residence and that is owned by you, your spouse, any of your dependents residing
in the same household, or any combination of those persons at the time you are
asked to relocate.  This also includes land customarily considered part of a
residential lot and all personal property normally sold with a residence
according to local custom.  If your home does not meet these eligibility
guidelines, you may qualify for reimbursement of certain home sale closing costs
and commission expenses if you sell your primary residence on your own.

 

Homes considered ineligible for home sale assistance (Guaranteed Buyout
Offer/Buyer Value Option) include, but are not limited to, the following:

 

[g165821ks03i002.jpg]        cooperative apartments,

[g165821ks03i002.jpg]        mobile homes,

[g165821ks03i002.jpg]        vacation/secondary homes,

[g165821ks03i002.jpg]        investment properties,

[g165821ks03i002.jpg]        homes with excessive acreage (+5 acres),

[g165821ks03i002.jpg]        homes that are partially completed or under
substantial renovation,

[g165821ks03i002.jpg]        homes ineligible for conventional financing,

[g165821ks03i002.jpg]        houseboats,

[g165821ks03i002.jpg]        homes deemed ineligible through building
inspections, and

[g165821ks03i002.jpg]        vacant lots appraised as contributory value only.

 

If you have any questions regarding your home’s eligibility, please contact your
dedicated Relocation Coach prior to beginning the relocation process.

 

Overview

 

Marketing Your Home

 

 

[g165821ks03i003.jpg]

 

You are required to speak with your dedicated Relocation Coach prior to taking
any steps to list or market your home. You are required to market your home for
a minimum of 90 days from the date your home is listed with an approved real
estate agent.

 

 

The home sale process will begin with the appraisal and listing your home.  Your
dedicated Relocation Coach will help you select a qualified real estate agent
and together they will determine selling strategies targeted to help you receive
the best

 

 

 

8 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

possible offer for your home. The advantage to successfully marketing your home
and selling to an outside buyer is that you may receive a greater cash return
than the Appraised Value Offer.

 

Appraised Value Offer

 

Two independent appraisers will appraise your home to determine the Appraised
Value Offer.  Your relocation coach will provide a list of ERC endorsed
appraisers in your area to choose from.  This offer will be your “safety net”
providing you with a guaranteed price, should your home not sell on the open
market.  Your Appraised Value Offer will be available to you for 90 days.

 

Amended Value Sale

 

If you receive a qualified offer on your home from an outside buyer you have an
opportunity to “amend” the Appraised Value Offer from GMS to reflect your
buyer’s offer.

 

Marketing Assistance

 

As soon as the Company authorizes your relocation, your dedicated Relocation
Coach will contact you to explain the first step—the listing, marketing and
appraisal of your home.  Placing your home on the market as advantageously as
possible is a critical element in successfully marketing your home.  Throughout
the home sale process, your dedicated Relocation Coach will continuously track
your agent’s efforts to market your home.  The goal of these efforts is to help
you obtain the best offer for your home within a reasonable time frame.

 

Your dedicated Relocation Coach’s objectives are to:

 

[g165821ks03i002.jpg]        help you identify a qualified and active broker to
assist you in marketing and listing your home in a highly effective manner;

 

[g165821ks03i004.gif]

[g165821ks03i005.jpg]        work with your real estate agent to develop a
strategic marketing plan to sell your home at the best possible market value;

 

[g165821ks03i005.jpg]        in conjunction with your real estate agent, suggest
any minor repairs and/or improvements that will increase the marketability of
your home; and

 

[g165821ks03i005.jpg]        work with you throughout the process of you selling
your home.

 

How the Marketing Process Works…

 

The following is a step-by-step process of marketing assistance services
provided by your dedication Relocation Coach.

 

Agent Selection

 

Your dedicated Relocation Coach will place a referral with two (2) area real
estate agents who will visit your home and prepare a complete Employee
Relocation Council (ERC) Market Analysis.  If you would like to designate a
particular real estate agent that has not been recommended, please notify your
dedicated Relocation Coach.  As long as the real estate agent agrees to the
program’s requirements, he or she will be able to work with you as one of your
two selected agents.  You may not utilize or ask to have qualified any real
estate agent that is a family member; i.e., spouse, child, mother, father,
brother, sister or in-laws.  If you have no preference or are not familiar with
local brokers, your dedicated Relocation Coach will assist you in the selection.

 

 

 

9 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  07 / 16 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Listing Your Home

 

Your dedicated Relocation Coach will ask you to select one real estate agent
from the two you have interviewed.  He or she will then work with you and your
selected agent to develop a marketing strategy and establish a list price that
is both attractive and realistic in the local market.

 

 

You are required to list your home within 110% Appraised Value. You are required
to list your home for a minimum of 90 days from the initial list date before you
are eligible to accept the Appraised Value Offer.

 

 

Listing Exclusion Clause

 

When you speak with your dedicated Relocation Coach, he or she will discuss the
necessity of including the following language in the listing agreement with your
broker. The reason for this clause is to allow for cancellation of the listing
agreement if necessary for GMS to close with the buyer.  This clause is
considered “standard operating procedure” among agents who work with corporate
transferees.  The following Exclusion Clause should be attached as an addendum
to the Listing Agreement.

 

“In the event of any conflict or inconsistency between this Addendum and the
Listing Agreement, the terms of this Addendum shall control.

 

 

It is understood and agreed that regardless of whether or not an offer is
presented by a ready, willing and able buyer:

 

 

1. No commission or compensation shall be earned by, or be due and payable to,
broker until the sale of the property has been consummated between seller and
buyer, the deed delivered to the buyer and the purchase price delivered to the
seller; and

 

 

2. The seller reserves the right to sell the property to GMS or to: ____________
(individually and collectively a “Named Prospective Purchaser”) at any time.
Upon the execution by a Named Prospective Purchaser and me (us) of an Agreement
of Sale with respect to the property, this listing agreement shall immediately
terminate without obligation of my (our) part or on the part of any Named
Prospective Purchaser to either pay a commission or to continue this listing.”

 

 

 

 

 

 

 

 

 

 

 

 

 

Real Estate Agent

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seller

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seller

 

Date

 

 

 

 

 

10 | P a g e

 

 

 

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Monitoring the Marketing Process

 

Your dedicated Relocation Coach will work with you and your real estate agent
throughout the marketing process to ensure maximum exposure for your home,
provide feedback on the marketing process, and recommend strategy modifications,
if needed.

 

Negotiating a Sale

 

[g165821ks05i001.jpg]

 

When you have an interested buyer and receive an offer, your dedicated
Relocation Coach will be a valuable resource as you negotiate a price and an
Offer Letter.  You must submit ALL offers received to your dedicated Relocation
Coach for review and consideration. DO NOT SIGN a contract (or any other
document) with the buyers or take any money as a deposit from the real estate
agent or prospective buyer.

 

Finalizing a Sale

 

Your dedicated Relocation Coach will handle the details of the real estate
transaction once the terms of the sales agreement have been finalized.

 

APPRAISED VALUE OFFER

 

Your decision to relocate should not be hampered by concerns about selling your
home.  GMS will assist you by making an offer to purchase your home at a value
established by independent fee appraisers.  The appraisal process will begin
immediately after entering the relocation program

 

Appraiser Selection

 

Once you have notified your dedicated Relocation Coach of your choice of
appraiser’s, your dedicated Relocation Coach will notify the approved appraisers
to contact you in order schedule a convenient time to survey your home.

 

Relocation Appraisal

 

A relocation appraisal is an estimate of the anticipated sales price of your
home over a reasonable selling period.  Relocation Appraisers estimate value
primarily by comparing your home to the sales of similar properties making
detailed adjustments for the differences between those properties and your
home.  The appraisers consider location, size, age, condition, and
marketability.

 

When the appraisers arrive to inspect your home, you should be prepared to
discuss any facts that may be important in determining the value of your home:

 

[g165821ks05i002.jpg]        any improvements you have made to the home that may
or may not be visible to the appraisers; and

 

[g165821ks05i002.jpg]        any information on similar homes that have recently
sold in your area.

 

Your home will be appraised in “as is” condition, so it is important your home
shows favorably to maximize the appraised value and resale efforts. Your
dedicated

 

 

 

11

 

 

 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Relocation Coach and your real estate agent will assist in suggesting specific
fix-up items to help maximize your marketing efforts.

 

The appraisers may also ask for a copy of the land survey and a copy of the
title policy that you received when you closed on your home.  They will need
these items to obtain the correct legal description.

 

Determining the Appraised Value Offer

Your Appraised Value Offer will be equal to the average of two independent
relocation appraisals.  However, if the variance between the two appraisals is
greater than 5% of the higher amount, a third relocation appraisal will be
ordered.  In this case, your offer will be determined by averaging the two
closest appraisals. Normal and customary home inspections will be ordered at the
time of the appraisals.

 

Your dedicated Relocation Coach will present you with your Appraised Value Offer
once the inspection and appraisal reports have been received and reviewed.  Your
home will have to pass all inspections and/or you must satisfactorily remedy any
deficiencies before your offer is finalized.  The entire process should be
completed within 30 days from the date of the last inspection.

 

 

[g165821ks05i003.jpg]

 

 

You are required to list your home at no more than 110% of the Appraised Value
Offer. This may require you to make an adjustment to your most current list
price.

 

 

 

Title Search

In addition to arranging for the appraisals and inspections, a title search will
be initiated in order to prepare for closing.  You may need to be involved in
clearing any title issues should they appear on the title report.  Please inform
your real estate agent that GMS is bringing the title up-to-date.  This can
avoid a duplicate title search.  Often an agent will arrange for a title search
upon notification from a lender of a buyer’s loan approval.

 

Offer Period

Your dedicated Relocation Coach will call you with your Appraised Value Offer
and outline the timing and process of the home sale program. The Appraised Value
Offer has a 90-day acceptance period—90 days to continue marketing your home
knowing you have a set “safety net”.  Your 90-day acceptance period begins the
day your Offer Letter is postmarked.  You may accept the appraised value offer
at any time after marketing your home for 90 days.

 

 

 

12

 

 

 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

[g165821ks05i004.jpg]

 

 

 

 

[g165821ks05i003.jpg]

 

 

You are required to market your home for 90 days from the list date before you
are able to accept the Appraised Value Offer.

 

 

Accepting the Appraised Value Offer

If you are unable to sell your home during the 90-day offer period and accept
the Appraised Value Offer, you and your spouse should sign the GMS Offer Letter
and return both copies to your dedicated Relocation Coach along with the other
supporting documents.  Your execution of the Offer Letter is a legal
transaction.  You will need to sign and notarize the Offer Letter and other
related documents.

 

The signed GMS Offer Letter and related documents must be received by your
dedicated Relocation Coach on or prior to the expiration date of your offer. 
The contract will be dated on the day all necessary documents are completed and
signed by you and your dedicated Relocation Coach.

 

Vacating the Home

You have 60 days from the date you sign the GMS Offer Letter in which to vacate
the property provided a resale closing does not occur sooner.  If you cannot
move within 60 days, please let your dedicated Relocation Coach know and you may
be granted additional time to vacate, if circumstances warrant.

 

After you and GMS have signed the Offer Letter, you will continue to be
responsible for the costs of maintenance, repairs, utilities, insurance, etc.,
until you actually vacate.  Prior to vacating, you will be expected to cooperate
fully with all attempts by GMS to market the home by allowing prospective
purchasers to view the premises by appointment during reasonable hours.

 

From the date you vacate, GMS will make all future mortgage, tax, and other
carrying payments on your home.  It will also assume payment of maintenance and
utility costs.  Your equity statement will reflect mortgage interest through
your executed GMS contract or vacate date, whichever comes last.

 

 

 

13

 

 

 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Utilities

Since sudden cold weather can cause damage due to freezing, do not turn off any
utilities when you vacate the home.  The utilities must be left in your name
until you contract with GMS or vacate the home, whichever is later.  At that
time, you should request final readings from the utility companies serving your
home.  Your dedicated Relocation Coach will instruct your real estate agent to
transfer the utilities into the real estate company’s name until the home closes
with new buyers. The day you vacate is customarily the date utilities are
transferred to the real estate company.  If you receive a utility bill covering
a period of time when payment was not your responsibility, please submit the
invoice to your dedicated Relocation Coach for payment.

 

Insurance

You will need to cancel your homeowner’s insurance policy effective when GMS
signs the Offer Letter or you vacate, whichever is later.  Any refund due to you
from the insurance company will be paid directly to you.  Make note to discuss
this with your insurance agent and follow-up if necessary.

 

 

[g165821ks05i005.jpg]

 

If you are vacating your home prior to contracting with GMS, contact your
insurance agent to arrange coverage during any periods the home will be
unoccupied. Most homeowner’s insurance policies state coverage is void if the
dwelling is unoccupied for a specific period of time.

 

AMENDED VALUE SALE

Achieving an Amended Value Sale is of benefit to you and the Company.  The
Company avoids the significant expense of purchasing, maintaining, and reselling
your home through GMS and you receive the highest possible price for your home.

 

 

If at any time during your marketing period, you receive an offer through the
efforts of your real estate agent, you must submit the offer to your dedicated
Relocation Coach. DO NOT SIGN a contract (or any other document) with the buyers
or take any money as a deposit from the real estate agent or prospective buyer.

 

 

Advantages of an Amended Value Sale

 

[g165821ks05i006.jpg]

You may receive a greater cash net return than the Appraised Value Offer.

 

 

[g165821ks05i006.jpg]

You will be relieved of the responsibilities of property ownership upon vacate
or contract date with GMS, whichever is later.

 

 

[g165821ks05i006.jpg]

You will be relieved of the necessity of closing with the buyer.

 

 

[g165821ks05i007.jpg]

After contracting with GMS, you will be assured of receiving the net proceeds
based upon the Amended Value Sale even if the original sale falls through and
does not close.

 

 

 

14

 

 

 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Analyzing the Offer

Your dedicated Relocation Coach will review the terms of the offer in an effort
to determine whether the offer is bona fide (made in good faith), and to confirm
that it is not subject to the sale of the buyer’s property, does not contain any
unusual or unreasonable terms, and is not subject to interim financing.

 

Amending the Offer Letter

Once the final offer has been approved, your dedicated Relocation Coach will ask
you to “amend” the amount in your GMS Offer Letter to reflect the buyer’s offer
and to sign and return the Offer Letter.

 

Buyer’s Offer Less Than Appraised Value Offer

At its discretion, the Company may also accept offers which are lower than your
Appraised Value Offer.  You will remain eligible to receive your equity
calculation based on the Appraised Value Offer.

 

Closing an Amended Value Sale

GMS will acquire your home, according to the terms of the amended GMS Offer
Letter with you.  GMS will also fully honor the terms of the Purchase Agreement
with the buyers.

 

GMS will make every effort to close the transaction with the buyer.  However,
since GMS has already purchased your home, you will not be impacted if the sale
to the buyer is not eventually consummated.  Your equity payment will be based
upon the Amended Value Sale Price.

 

Responsibility for your property remains with you until you contract with GMS or
vacate, whichever is later.  This includes maintenance of your home, payments
for utilities, mortgage, taxes, and premiums for insurance.

 

Equity

Your equity is calculated as of the GMS contract date or your scheduled vacate
date, whichever is later, and is based upon the Amended Value sale price or
guaranteed offer price, whichever is greater.  You will need to coordinate the
timing of your equity check with your dedicated Relocation Coach. You may be
eligible to receive an equity advance once you have signed the GMS Offer Letter
and when there is a specific need for funds to close on a new home in the
destination area.

 

 

[g165821ks07i001.jpg]

 

It is important to note that certain items are not covered under the policy and
will be deducted from your final equity, if you have agreed to any of these
additional seller’s expenses:

 

[g165821ks07i002.jpg]

repairs and improvements requested by the buyer;

 

 

[g165821ks07i002.jpg]

buyer’s closing costs;

 

 

[g165821ks07i002.jpg]

homeowner warranties;

 

 

[g165821ks07i002.jpg]

buyer’s incentives;

 

 

 

 

15

 

 

 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

[g165821ks07i002.jpg]

real estate commission above the standard rate for your area;

 

 

[g165821ks07i002.jpg]

closing dates beyond 60 days of vacating or contracting with GMS.

 

 

INDEPENDENT SALE

If your home is considered ineligible for the Company’s Home Sale Assistance
Program (Buyer Value Option or Amended Value Offer) or you elect to sell your
home independently prior to initiation into GMS’ Home Sale Assistance Program,
you may be eligible to receive direct reimbursement of normal and customary home
sale closing costs and commission when you sell your home on your own. Contact
your dedicated Relocation Coach to determine if your home qualifies for this
home sale option.

 

 

If your home is eligible for GMS’ home sale assistance (Buyer Value Option or
Amended Value Offer) and you sell your home on your own, the Company will not
provide tax assistance for your home sale commission and closing cost expenses.

 

 

Reimbursement of Expenses

Normal and customary home sale closing costs and real estate commission at the
prevailing rate in your current location (maximum of 6%) will be reimbursed if
you sell your home independently within twelve (12) months of your effective
date of transfer.

 

Discount points incurred through negotiation with FHA, VA and conventional
financing are not reimbursable.

 

Tax Assistance

 

[g165821ks07i001.jpg]

You will receive tax assistance for normal and customary home sale closing costs
and eligible commission expenses only if your home is ineligible for the Home
Sale Assistance Program (Buyer Value Option or Amended Value Offer).  If you
choose to sell your home on your own, no tax assistance will be provided to you.

 

RENTERS’ ASSISTANCE

Lease Cancellation

If you are presently renting your home or apartment at the origination location,
you should immediately notify your landlord or lease holder of your move to
avoid or minimize penalty charges.  You should attempt to obtain a written
waiver of any provisions of the lease requiring fees or penalties due to your
transfer.  The Company asks that you make every effort to minimize the penalties
by making the best possible arrangements with your landlord.

 

Should you be required to pay a penalty, the Company reimburses up to a maximum
of two (2) months’ rent for any combination of lease termination penalty
charges, forfeiture of lease deposit, and/or duplicate rent on your former home
or apartment.  If necessary, your dedicated Relocation Coach can assist you with
lease cancellation arrangements.

 

 

 

16

 

 | P a g e

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

New Lease Agreement

 

[g165821ks07i003.jpg]

 

Should you decided to rent a home or apartment in the destination location your
new lease should be examined carefully before it is signed.  You should
negotiate a cancellation clause that would give you the right to cancel the
lease without penalty after giving 30 days’ notice, in the event of a
company-initiated transfer.

 

Sample Clause:

 

If tenant’s employer relocates tenant to a location more than fifty (50) miles
from the premises that are the subject of this lease, this lease will be
automatically terminated without further liability at any time.  Tenant agrees
to give landlord at least 30 days’ notice of his/her intention to terminate this
lease along with proof of such transfer of employment.

 

Tax Assistance

Gross-up will be provided for renters’ assistance reimbursements.

 

DESTINATION LOCATION

Planning Your House Hunting Trip

Whether you are a homeowner or a renter, selecting a new community and home is
one of the most important decisions you will make as a result of your job
transfer.  The Company’s relocation program offers you professional home finding
counseling through GMS.  The Company encourages you to take advantage of this
valuable service.

 

Your dedicated Relocation Coach will discuss your family’s specific needs,
preferences, and lifestyle.  After review of your requirements, your dedicated
Relocation Coach will select a local real estate professional who is experienced
in the areas of interest to you.

 

 

[g165821ks07i004.jpg]

 

 

Remember to contact your dedicated Relocation Coach prior to contacting any real
estate agent in the new location.

 

 

 

Your dedicated Relocation Coach and real estate agent will work together to
organize your house hunting trip so it is productive.  By planning in advance,
the agent will be prepared to take you on area tours and discuss items of
interest to you and your family.  Preparation gives you a better chance of
quickly finding a residence to fit your needs at a price you can afford.

 

Once your real estate agent is contacted, he or she will provide the following
information:

 

[g165821ks07i002.jpg]

schools, churches, etc.,

 

 

[g165821ks07i002.jpg]

commuting times,

 

 

[g165821ks07i002.jpg]

child and elder care services, and

 

 

[g165821ks07i002.jpg]

pre-selected homes for viewing

 

 

 

17

 

 | P a g e

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

 

[g165821ks07i003.jpg]

 

If you are a current homeowner, you should delay house hunting in the new
location until you have an estimated value on your present home and you have
been pre-qualified by a mortgage lender.  Home purchase decisions made with
unrealistic expectations of current equity may result in over-commitment at the
new location.

 

Internet Home Search

Although the Internet can be a useful tool to gain information on housing in the
new area, keep in mind you need to use the approved real estate agent assigned
to you to obtain information or to view any home you find on the Internet.  This
will avoid confusion as to which agent you are working with and any possible
real estate commission disputes.

 

HOME PURCHASE CLOSING COST ASSISTANCE

If you are purchasing a residence in the new location, you will be reimbursed
for reasonable and actual home purchase closing costs provided you sign a
contract to purchase a home in the new area and close within one year of your
employment effective date or effective date of transfer.

 

One time closing costs for permanent financing will be reimbursed including:

 

[g165821ks07i002.jpg]

normal attorney’s fees,

[g165821ks07i002.jpg]

appraisal fees,

[g165821ks07i002.jpg]

tax service fees,

[g165821ks07i002.jpg]

title insurance (lender’s coverage, only),

[g165821ks07i002.jpg]

recording fees (including tax stamps),

[g165821ks07i002.jpg]

credit reports,

[g165821ks07i002.jpg]

survey fees,

[g165821ks07i002.jpg]

flood certification, and

[g165821ks07i002.jpg]

inspections required by the lender

 

In addition to all closing costs mentioned, the Company will pay one origination
point (fee) to close a new first mortgage.  The Company does not cover one-time
closing adjustments such as property taxes, home hazard insurance, fuel
adjustments, or private mortgage insurance (PMI).  The Company does not cover
the costs associated with establishing second mortgages, home equity lines of
credit or construction loans.

 

Tax Assistance

Gross-up will be provided for non-deductible home purchase closing costs.

 

National Mortgage Lender Program

The Company has selected national mortgage lenders to provide you with a wide
variety of mortgage services.  Your dedicated Relocation Coach will provide you
with information on participating mortgage companies.

 

Using the services of these preferred lenders offers many advantages:

 

[g165821ks07i002.jpg]

familiarity with the Company’s program,

[g165821ks07i002.jpg]

mortgage loan pre-approval process,

 

 

 

 

18 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

[g165821ks07i002.jpg]

direct billing of closing costs to the Company, and

[g165821ks07i002.jpg]

consideration of current spousal income

 

 

 

[g165821ks07i003.jpg]

 

New Construction

If you elect to build a home in the new location, you may incur additional
expenses as opposed to purchasing an existing home. Be aware in making your
decision that policy benefits will not be extended if you decide to build.

 

MOVING TO THE NEW LOCATION

To enable you and your family to make an effective transition to the new area,
the Company’s relocation program provides for a range of move-related
assistance:

 

[g165821ks07i002.jpg]

pre-move survey of your household goods by the moving company;

 

 

[g165821ks07i002.jpg]

complete packing of all items;

 

 

[g165821ks07i002.jpg]

transportation of your household goods to your new residence;

 

 

[g165821ks07i002.jpg]

up to $125,000 in full replacement valuation coverage for your household goods;

 

 

[g165821ks07i002.jpg]

unloading, unpacking, and placement of all furniture in your new residence; and

 

 

[g165821ks07i002.jpg]

storage of your household goods for up to 90 days, if required.

 

Shipment of Household Goods

You, or a representative appointed by you, will need to plan to be present
during all phases of your move—pack, load, delivery, and unpacking.  Your own
planning, preparation, and involvement during the process will contribute to a
successful move.

 

Items Excluded From Shipment

 

[g165821ks07i005.jpg]

 

The items listed below are not ordinarily considered household goods and are
your responsibility.  The Company, GMS Relocation, and the moving company will
not be able to take responsibility for these items.

The Miscellaneous Expense Allowance is intended to assist you with expenses
unique to your personal move and for items not covered by this policy.  Please
note the Company will not pay for the shipping of the following items.  If you
have any questions, contact your dedicated Relocation Coach.

 

[g165821ks07i002.jpg]

boats

 

[g165821ks07i002.jpg]

airplanes

 

 

 

 

 

 

 

[g165821ks07i002.jpg]

campers, trailers, motor homes

 

[g165821ks07i002.jpg]

plants, animals

 

 

 

 

 

 

 

[g165821ks07i002.jpg]

farm machinery

 

[g165821ks07i002.jpg]

large playground equipment

 

 

 

 

 

 

 

[g165821ks07i002.jpg]

firewood, rocks, sand, soil, etc.

 

[g165821ks07i002.jpg]

tool or storage sheds, outdoor buildings

 

 

 

 

 

 

 

[g165821ks07i002.jpg]

perishable food items, refrigerated or frozen

 

[g165821ks07i002.jpg]

valuables such as jewelry, money, coins, coin and stamp collections,
irreplaceable photos, stocks, bonds, deeds, wills, and other legal documents

 

 

 

 

[g165821ks07i002.jpg]

aerosol cans, flammable liquids and other hazardous materials

 

 

 

 

[g165821ks07i002.jpg]

lumber, bricks, blocks, cement, tiles and building materials

 

 

 

 

 

19 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Playground and Similar Equipment

Playground, gym equipment, swimming pools, and similar items must be
disassembled prior to your move day.  If the movers disassemble and reassemble
these items, you will be responsible for payment of these costs at the time of
service.

 

Insurance

Your household goods are protected with up to $125,000 of full replacement
valuation coverage.

 

Items of Extraordinary Value (Including Antiques)

It is recommended that items of extraordinary value such as antiques, fine art,
furs, silver, china, crystal, photography equipment, oriental rugs, baseball
cards, comics, other collectibles, etc. be professionally appraised prior to
your move.  If purchased within the last year, the value can be substantiated
with a sales receipt.  The Company will not pay for appraisals or any special
handling and packaging of antiques or other high-value items.

 

Packing and Loading

Careful packing and proper loading are very important steps in assuring a
successful move.  It is important that the mover packs all your household
goods.  The driver will prepare a complete inventory list of your household
goods describing the condition of each item (nicks, scratches, dents, etc.). 
Review the inventory carefully to make sure you agree with the driver’s
description before you sign the inventory.  The inventory is an important
document in the settlement of claims for loss and damage.

 

Unloading

Check with the van driver about delivery times at the new location. Be sure to
give them all possible telephone numbers where you can be reached en route and
in the new location.

 

As your goods are being unloaded, you must check off each item on your inventory
sheets.  Make notations on the sheets of missing or damaged items immediately
and have the driver sign it.  Assembly of furniture will be completed prior to
the driver leaving your home.  Unpacking of your goods consists of removing the
items from the cartons in the room for which they are labeled.  This does not
include putting items away.  Disposal of cartons is included in the move
services.

 

Billing

The van line will send the invoice for your move directly to GMS.  If you
transport household goods not covered by the policy or incur unauthorized
charges, you will be expected to pay for these items at the time of delivery.

 

Tipping

Tips to the movers are not covered under this policy.  Your Miscellaneous
Expense Allowance is designed to offset costs associated with tipping.

 

 

 

 

20 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

Shipment of Automobiles

The Company will reimburse mileage at the current business rate for up to two
(2) automobiles to be driven to the new location.  In lieu of driving, the
Company will pay to ship up to two automobiles if the distance to the new
location exceeds 300 miles.

 

Storage in the New Location

You should make every effort to move directly to your permanent residence.  If
necessary, are eligible for the storage of your household goods for up to 90
days.

 

Time Off for Moving

Dollar General understands that moving can be a time-consuming and stressful
project.  Therefore, you may need to take some time off from work for this
purpose.  At your manager’s approval, Dollar General will allow you up to one
week of paid time off for relocation.  During this time it is suggested that you
take care of anything relating to your relocation so that you are able to become
settled in your new residence and be fully focused on your job upon your
return.  Please discuss your plans to take time off for moving with your manager
well in advance, so that he or she may plan for your absence.

 

Travel to the New Location

You will be reimbursed for one-way transportation for you and your family to
travel to the new location.  If you drive, you will be expected to drive a
minimum of 300 miles per day and via the most direct route as established by a
standard Rand McNally table or equivalent.

 

You will be reimbursed for the following reasonable and actual en route
expenses:

 

à         lodging (one night in departure or destination location or en route
night as needed),

à         meals, reimbursed up to $25.00/day for adults and $15.00/day for
children (original receipts must be submitted),

à         mileage (current business mileage rate), parking, and tolls, and

à         airfare, if necessary (14-day advance purchase required).

 

TAX ASSISTANCE

Many reimbursements made to you are considered taxable income.  The Company is
required to report all relocation reimbursements as compensation with the
exception of items identified below.  For informational purposes, the Company
will provide you with a tax assistance sheet that will be prepared and mailed to
you in January following your move.

 

The following expenses are excluded from taxable income:

 

à         reasonable and normal expenses for the movement of household goods;

à         up to thirty days (30) of household goods storage while waiting to
occupy your residence in the new location; and

à         reasonable and normal expenses for transportation and lodging for you
and your eligible family members from your present location to the new location.

 

 

 

21 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

The Company will assist in paying the additional tax resulting from taxable
relocation reimbursements.  Payments will be made directly to the federal,
state, and FICA tax authorities.  It is recommended you seek guidance from a tax
professional for any year in which you receive relocation-related services or
expense reimbursements.  Accurate expense documentation is very important.

 

The tax assistance provided to you is based solely on your Company derived
income, your filing status, and number of 1040 exemptions. Spouse income,
investment income or any other outside income will not be included in the
calculations.  Individual variances from the program’s calculations will not be
reimbursed.

 

The additional taxes as calculated by the gross-up program and paid on your
behalf will be included on your W-2 as income.

 

 

 

22 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------


 

 

TAX TREATMENT TABLE

 

Keep in mind some relocation items are not eligible for gross-up.  The table
below outlines which relocation payments will be tax assisted.

 

Relocation Provision

 

Taxable

 

Deductible/
Excludable

 

Grossed Up

 

 

 

 

 

 

 

 

 

Miscellaneous Expense Allowance

 

ü

 

 

 

No

 

 

 

 

 

 

 

 

 

House Hunting

 

ü

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Temporary Living

 

ü

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Home Sale Assistance

 

Billed directly to Company

 

 

 

 

 

 

 

 

 

 

 

 

Independent Sale - eligible home

 

ü

 

 

 

No

 

Independent Sale - ineligible home

 

ü

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Renters’ Assistance

 

ü

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Home Purchase Closing Cost

 

ü

 

Point may be

 

Yes

 

 

 

 

 

deductible

 

excluding point

 

 

 

 

 

 

 

 

 

Household Goods Move

 

 

 

ü

 

 

 

 

 

 

 

 

 

 

 

Storage

 

ü

 

ü

 

Yes

 

 

 

Days over 30

 

 

 

Days over 30

 

 

 

 

 

 

 

 

 

Travel to the New Location

 

Meals &
Mileage greater
than the current
IRS mileage rate
for moving

 

Transportation &
Lodging

 

Meals &
Mileage greater
than the current
IRS mileage rate
for moving

 

 

 

 

 

 

 

 

 

 

 

 

23 | P a g e

 

E x e c u t i v e  R e l o c a t i o n  P o l i c y

 

U p d a t e d  0 7 / 1 6 / 2 0 1 4

 

--------------------------------------------------------------------------------

 